                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


JOSE CASTELLANOS, ET. AL.                        CIVIL ACTION



VERSUS                                           NO. 16-2501



SAINTS & SANTOS CONSTRUCTION,                    SECTION “B”(2)
LLC, ET. AL.


                             ORDER & REASONS


     Before the Court are plaintiffs’ Motion for Attorneys’ Fees

(Rec.    Doc.    186),   defendants’     Opposition     (Rec.   Doc.     187),   and

Plaintiffs’ Reply (Rec. Doc. 192), plaintiffs’ Bill of Costs (Rec.

Doc. 190), defendants’ Opposition to plaintiffs’ Bill of Costs (Rec.

Doc. 193), and Clerk of Court Reasons for Taxation of Costs (Rec.

Doc. 196). For the reasons below,

     IT IS ORDERED that plaintiffs’ motion for attorneys’ fees and

bill of costs are GRANTED IN PART and DENIED IN PART.

I.   FACTS AND PROCEDURAL HISTORY

     This is a collective action to recover unpaid overtime wages.

See Rec. Doc. 1 at 1. Specifically, plaintiff Jose Castellanos

brought   this    action   on   behalf   of   himself    and    others   similarly

situated to recover unpaid overtime wages from Defendants Saints &




                                         1
Santos Construction, LLC and Wiliomar Oliveira. 1 See id. Plaintiffs

also sought to recover interest, liquidated damages, and attorneys’

fees and costs. See id.

     Almost   three   months   after       bringing     this    action     and   upon

correcting a deficient filing, plaintiffs sought and were granted

leave to amend their Complaint to add another company as a defendant.

See Rec. Docs. 9, 11, 12, 13, 14.                Plaintiffs later amended the

Complaint a second time to add another company as a defendant. See

Rec. Docs. 42, 44.      It is important to note that several named

defendants and claims of several plaintiffs were dismissed from the

case. See Rec. Docs. 24, 90, 93, 128, 168, 169, 181.

     In May 2017, after hearing oral argument, plaintiffs’ motion

for class certification was granted. See Rec. Doc. 129. The parties

were instructed to confer and submit a joint proposed class notice.

After coming to an agreement and with court approval, the class

notice was sent out and an additional 16 former employees returned

their consent form bringing the total number of plaintiffs to 27.

As noted earlier, several plaintiffs were later dismissed from the

class.

     On January 10, 2018, the parties jointly reached an agreement

on the amount of unpaid overtime wages due with the 17 remaining

plaintiffs.    However, the parties were unable to resolve whether



1 Plaintiff Castellanos was employed   as    a    general   construction   laborer   by
defendants. See Rec. Doc. 1 at 1.

                                       2
plaintiffs were entitled to liquidated damages and attorneys’ fees.

After further briefings from all parties, an opinion was issued

awarding $14,878.64 for unpaid overtime and $7,439.32 in liquidated

damages, with fees and costs to be determined. See Rec. Docs. 179,

184. Thereafter, plaintiffs filed a motion for attorney’s fees. See

Rec. Doc. 186. Defendants filed a timely response in opposition,

wherein they also sought fees on prevailing defenses. See Rec. Doc.

187. Plaintiffs replied. See Rec. Doc. 192.

      Plaintiffs contend that, pursuant to the Fair Labor Standards

Act (“FLSA”), they are entitled to attorneys’ fees in the amount of

$59,010.00 for 201.2 hours of attorney time. See Rec. Doc. 186-1.

Plaintiffs argue that they are the prevailing parties in this case

because the Court issued a judgment in their favor, entitling them

to unpaid overtime wages and liquidated damages. See id. at 8 citing

Judgment at Rec. Doc. 185.        They further argue the reasonableness of

claimed hourly rates and hours, contending no further adjustment of

fees is warranted as counsel exercised billing judgment throughout

the litigation. Plaintiffs did not document their costs in the

instant motion. 2




2 However, the Court will still address the issue of costs. After filing the motion

for fees, plaintiffs submitted a Bill of Costs in the amount of $2,272.55. See
Rec. Doc. 190. On August 7, 2018 defendants filed an opposition, stating plaintiffs
failed to sufficiently particularize costs. See Rec. Doc. 193. On October 1, 2018,
the Clerk of Court submitted Reasons for Taxation of Costs in the amount of
$1,966.69. See Rec. Doc. 196.

                                        3
      Defendants oppose the amount of attorneys’ fees that plaintiffs

seek, contending an across-the-board reduction is warranted. See

Rec. Doc. 187-2 at 1. Specifically, defendants argue some fees are

associated with claims involving eventually-dismissed defendants and

eventually-dismissed        putative    class          members.   See   id.    at   3-5.

Defendants also argue that they are entitled to attorneys’ fees to

recover costs expended in litigating against plaintiffs that were

eventually dismissed. See id. at 4 (stating they were the prevailing

parties   as   to   claims    made     by       plaintiffs     who    were   eventually

dismissed).



II.   LAW AND ANALYSIS

      A. FLSA Fee Shifting

      In 1938, Congress enacted the FLSA to protect the laboring

public from unfair labor practices. See 29 U.S.C. § 202. Pursuant to

the FLSA, courts shall “allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action” when a judgment is awarded

to the plaintiff. 29 U.S.C. § 216(b) (Emphasis added). Judgment was

entered in     favor   of   plaintiffs.          See    Rec.   Doc.   185.   Therefore,

plaintiffs are entitled to reasonable attorneys’ fees and costs to

be paid by defendants to plaintiffs. See e.g., Buckhannon Bd. & Care

Home, Inc. v. W. Virginia Dep't of Health & Human Res., 532 U.S.

598, 604 (2001) (“[E]nforceable judgments on the merits and court-

ordered consent decrees create the “material alteration of the legal

                                            4
relationship   of   the   parties”   necessary   to   permit   an   award   of

attorney's fees.”). However, it remains for this Court to determine

what fees and costs, if any, are reasonable. Defendants offer no

authority under FLSA for recovery of defense fees.

     B. Calculation of Lodestar

     Courts in this Circuit use the lodestar method for determining

an appropriate attorney fee award under the FLSA. See Saizan v. Delta

Concrete Products Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006). The

lodestar method consists of two steps. See Louisiana Power & Light

Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995). The first step

is to determine the reasonable number of hours expended on the

litigation and the reasonable hourly rates for the participating

attorneys. See id. The second step is to multiply the determined

hours by the determined rate. See id. The resulting product is the

lodestar. See id.

     The lodestar may be accepted as is or adjusted. See Johnson v.

Georgia Highway Exp., 488 F. 2d 714, 717-19 (5th Cir. 1974). There

are twelve factors to consider in establishing whether to accept or

adjust the lodestar. See id. Those twelve factors are:


     (1) the time and labor involved; (2) the novelty and
     difficulty of the questions involved; (3) the skill
     requisite to perform the legal services properly; (4) the
     preclusion of other employment by the attorney due to this
     case; (5) the customary fee; (6) whether the fee is fixed
     or contingent; (7) time limitations; (8) the amount
     involved and results obtained; (9) the experience,
     reputation. And ability of counsel; (10) the undesirability

                                     5
     of the case; (11) the nature and length of the proceedings;
     and (12) awards in similar cases. See id.

However, “to the extent that any Johnson factors are subsumed in

the lodestar, they should not be reconsidered when determining

whether an adjustment to the lodestar is required.” Migis v.

Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998).

             a. Reasonable Hours Expended

     “[T]he       fee        applicant       bears    the     burden      of    establishing

entitlement       to    an    award     and   documenting       the      appropriate      hours

expended . . ..” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). In

documenting the hours expended, attorneys should “exercise billing

judgment     by    excluding          time    that     is    unproductive,           excessive,

duplicative, or inadequately documented when seeking fee awards.”

Creecy v. Metro. Prop. & Cas. Ins. Co., 548 F. Supp. 2d 279, 286

(E.D. La. 2008). “The remedy for failing to exercise billing judgment

is to reduce the hours awarded as a percentage and exclude hours

that were not reasonably expended.” Id. Courts may eliminate hours

that are excessive, duplicative, and too vague to permit meaningful

review. See Johnson v. Big Lots, 639 F. Supp. 2d 696, 792 (E.D. La.

2009).   Courts        may     also    deduct       time    spent   on    unsuccessful        or

unnecessary       pleadings,          discovery,      or    memoranda.         See    White   v.

Imperial Adjustment Corp., 2005 U.S. Dist. LEXIS 13382 *1, *34 (E.D.

La. 2005).




                                                6
        The Fifth Circuit has held that “the most critical factor in

determining    an   attorney's     fee   award   is   the   degree   of   success

obtained.”    Black v. SettlePou, P.C., 732 F.3d 492, 503 (5th Cir.

2013) (citing Saizan at 799, and Singer v. City of Waco, 324 F.3d

813, 829–30 (5th Cir.2003)) (internal quotations omitted); Ransom v.

M. Patel Enterprises, Incorporated, 734 F.3d 377, 387–88, 2013 WL

4402983, at *9. However, “[w]hile a low damages award is one factor

which the court may consider in setting the amount of fees, this

factor alone should not lead the court to reduce a fee award.”

Saizan, 448 F.3d at 799; accord Singer. Although the district court

must explain its reasons for determining an award of attorney's fees,

“the court need not explicitly calculate the lodestar to make a

reasonable award.” No Barriers, Inc. v. Brinker Chili's Tex., Inc.,

262 F.3d 496, 501 (5th Cir.2001).

     The Saizan district and circuit courts approved reducing the

loadstar amount by about $100,000 due to lack of billing judgment,

failures to prevail on all claims, and a relatively low settlement

of claims, leading to a fee award of $13,000. In another case, the

Fifth    Circuit    rejected   a   defendant's    argument    that   a    $51,750

attorney's fees award on a judgment for about $4,700 in unpaid

overtime wages was “excessive in the light of Plaintiffs' limited

recovery”. That rejection was premised upon finding that “[t]he

district court properly calculated the lodestar amount and then

properly considered the plaintiffs' limited recovery when it reduced

                                         7
the lodestar amount by ten percent.” See Lucio–Cantu v. Vela, 239

Fed.Appx. 866, 867–68 (5th Cir.2007) (per curiam); Mauricio v.

Phillip Galyen, P.C., 174 F. Supp. 3d 944, 951 (N.D. Tex. 2016),

accord Singer, 324 F.3d at 830; and Hollowell v. Orleans Reg'l Hosp.

LLC, 217 F.3d 379, 392 (5th Cir.2000).

      Plaintiffs submit time records to establish entitlement to an

attorney fee award. 3 See Rec. Doc. 186-2. The time records exhibit

the following totals:

      Attorney Name: Billable Hours; Hours After Billing Judgment

      Emily Westermeier:      246.7; 189

      William Beaumont:          11; 11

      Roberto Costales:          2.2; 1.2

      Total Hours After Billing Judgment:                201.2

      Billing judgment refers to the usual practice of law firms in

writing off unproductive, excessive, or redundant hours. Walker v.

U.S. Dept. of Hous. & Urban Dev., 99 F.3d 761, 770 (5th Cir.1996).

Plaintiffs’ counsel, to their credit, adjusted hours claimed after

reductions for hours that counsel deemed unreasonable. See Rec. Doc.

186-2. However, after review of the time records, the Clerk’s record

and   applicable    law,    we    find      further   reduction   is   warranted.

Specifically and in addition to reductions made by counsel, there


3In a document referred to as Joint Declaration of Plaintiffs’ Counsel, plaintiffs
state that they will submit additional time for time spent reviewing defendants’
opposition and drafting plaintiff’s reply. See Rec. Doc. 186-3 at 5. Plaintiffs
never submitted such additional time, so the Court only recognizes the time
submitted in the instant motion.

                                            8
are    other   unreduced     time    entries       concerning     time     spent   on

unsuccessful or unnecessary pleadings. 4 Other similar entries concern

time   spent   on     eventually-dismissed         defendants    and     eventually-

dismissed putative class members. 5 See Hensley, 461 U.S. at 426

(stating that if a plaintiff has achieved only partial success, the

product   of   hours    reasonably   expended       on   the   litigation    may   be

excessive and this will be true even where the plaintiff's claims

were interrelated and raised in good faith).

       Accordingly,    an   additional       ten   percent     reduction    will   be

applied to the adjusted hours that plaintiffs submitted. See Pruett

v. Harris County Bail Bond Dd., 499 F.3d 403, 418 (5th Cir. 2007)

(stating that courts may use their equitable discretion to reduce an

award). The reasonable number of hours expended on the litigation

are as follows:

            Attorney Name: Hours After Partial Billing Judgment;

                               Reasonable Hours

       Emily Westermeier:     189; 170.1

       William Beaumont:      11; 9.9

       Roberto Costales:      1.2; 1.08

       Total Reasonable Hours:                       181.08



4 See e.g., Rec. Doc. 186-2 at 4 (time entries for drafting an opposition to

summary judgment filed by an eventually dismissed defendant). Only partial success
was reached on liquidated damages.
5
  See e.g., id. at 4, 33 (numerous time entries for the drafting of discovery
responses for opt-in plaintiffs-in September 30, 2017, October 2, 2017, October
3, 2017–who were eventually dismissed).

                                         9
                 b. Reasonable Hourly Rate

        Reasonable fees are calculated based on the prevailing market

rate in the relevant community for similar services by attorneys of

reasonably comparable skill and experience. See Blum v. Stetson, 465

U.S. 886, 895 (1984). “Determination of the reasonable hourly rate

for     a     particular           community          is     generally          established       through

affidavits of other attorneys practicing there.” Chisholm v. Hood,

90 F. App'x 710 (5th Cir. 2004). The determination of rates are

performed on a case-by-case basis. See id. Reference to other fee

awards in the pertinent jurisdiction can also be helpful.

        To establish that the hourly rates plaintiffs’ counsel seek are

commensurate with their skill and experience, plaintiffs submit a

joint declaration and fee awards in this district. See Rec. Doc.

186-1 at 10; Rec. Doc. 186-3. 6 Three attorneys worked on behalf of

plaintiffs.            According          to      plaintiffs’            submissions,       Ms.     Emily

Westermeier was an associate attorney with three years’ experience

at the time of filing this motion. She seeks a rate of $250 per



6
  See, e.g., Wagner v. Boh Bros. Const. Co., LLC, No. 11-2030-JCW, 2012 WL 3637392 at
*16 (E.D. La. Aug. 22, 2012) (in employment discrimination case, awarding 2012 hourly
rates of $275 for attorney with 10 years experience, $235 for attorney with 4 years
experience); Cox v. Precision Surveillance Org., No. 13-6600-IRLR-DEK, 2014 WL
1785350 at *2 (E.D. La. May 5, 2014) (awarding 2014 hourly rate of $275 for attorney with
10 years experience); Foley v. SAFG Ret. Servs., Inc., No.. 10-2827-JTM-DEK, 2012 WL
956499 at *2 (E.D. La. Mar. 20, 2012) (awarding 2012 rate of $275 for associate with 8
years experience). Johnson v. Big Lots Stores, Inc., 639 F. Supp. 2d 696 (E.D. La. 2009)
(awarding $300/hour for partners, $225/hour for associates); Foley v. SAFG Retirement
Servs., Inc., Civ. A. No. 10-2827, 2012 WL 956499 (E.D. La. Mar. 20, 2012) ($275/hour for
attorney with eight years experience).
(Emphasis added to compare with attorneys experience here of seven and three years)


                                                        10
hour. 7 See Rec. Doc. 186-1 at 9. Ms. Westermeier was employed by Mr.

William Beaumont and Mr. Roberto Costales. See id. Mr. Beaumont and

Mr. Costales each have been practicing seven years at the time of

filing this motion. See id. They have experience in FLSA and class

action    cases   including       collective   actions.   See   id.    All   three

attorneys attest to declining other employment based in part on the

time necessary to prosecute this case. See id. Beaumont and Costales

seek a rate of $300 per hour. See id. Movants did not submit

affidavits from other attorneys as further evidence of customary

rates charged or awarded in this district. 8

      There   were    other   instructive      cases   from   this   district    on

customary rates for attorneys. See, e.g., Smith v. Manhattan Mgmt.

Co., LLC, No. CV 14-2623, 2016 WL 915272, at *2 (E.D. La. Mar. 10,

2016)    (approving    a   rate    of   $200   per   hour);   Altier   v.    Worley

Catastrophe Response, LLC, No. CIV.A. 11-241, 2012 WL 161824, at *22

(E.D. La. Jan. 18, 2012) (approving hourly rates ranging from $150

per hour to $400 per hour for ten attorneys involved in the case);

Johnson v. Big Lots Stores, Inc., 639 F. Supp. 2d 696, 701–02 (E.D.

La. 2009) (approving a rate of $300 per hour for partners and $225

per hour for associates); Ducote Jax Holdings, L.L.C. v. Bank One



7 On September 27, 2018, Ms. Westermeier was withdrawn as co-counsel of record.

See Rec. Doc. Nos. 194, 195.
8
  The Fifth Circuit has noted that a court is itself an expert in attorneys' fees
and “may consider its own knowledge and experience concerning reasonable and
proper fees and may form an independent judgment with or without the aid of
witnesses as to value.” Campbell v. Green, 112 F.2d 143, 144 (5th Cir.1940).

                                         11
Corp., 2007 WL 4233683 (E.D.La. Nov. 28, 2007), affirmed in part,

reversed in part on other grounds, 335 Fed.Appx. 392 (5th Cir.2009)

(unpublished) (Civil RICO case where Judge Fallon awarded New Orleans

attorney   with   14   years’   experience   fees   of   $175   per   hour).

Interestingly in 2016, Magistrate Judge Wilkinson considered the

work of Messrs. Beaumont and Costales in another FLSA case and

reduced the hourly rate from the requested $250 to $200 per hour.

See Calix v. Ashton Marine LLC, No. CV 14-2430, 2016 WL 4194119, at

*6 (E.D. La. July 14, 2016), report and recommendation adopted, No.

CV 14-2430, 2016 WL 4180977 (E.D. La. Aug. 8, 2016). Judge Wilkinson

found the proposed rates were “excessive for both Beaumont and

Costales at [what he referred to as] an early stage of their careers

as FLSA lawyers.” Id. at *5. The latter action also gave helpful

analysis of customary rates awarded in other cases. See also Esparza

v. Kostmayer Constr., LLC, No. CV 15-4644, 2017 WL 4621107, at *3

(E.D. La. Sept. 26, 2017), report and recommendation adopted, No. CV

15-4644, 2017 WL 4574416 (E.D. La. Oct. 13, 2017) (awarding instant

attorneys hourly rates between $200 to $250, in part because of no

objections and review of customary rates).

     Based on a review of the case law in this area, the Court finds

that the prevailing rate in this market for an attorney with Ms.

Westermeir’s level of experience (3 years) is typically between $150

to $200 per hour. See, e.g., Carrier v. Weber Prop. Grp., L.L.C.,

No. 16-6648, 2017 WL 4232535, at *4 (E.D. La. June 14, 2017)

                                    12
(Wilkinson, M.J.) ($150 for an associate with 4 years of experience);

Compare also Wilson v. Tulane Univ., Civ. A. No. 09-7451, 2010 WL

3943543 (E.D. La. Oct. 4, 2010) (awarding $250.00/hour and $160.00

hour to attorneys with 25 and four years’ experience respectively);

Gulf Coast Facilities Mgmt, L.L.C. v. BG LNG Servs., L.L.C., Civ. A.

No. 09-3822, 2010 WL 2773208 (E.D. La. July 13, 2010) (awarding

$300.00/hour to attorneys with 17 years’ experience and $180.00/hour

and   $135.00/hour   to   attorneys   with   seven   years   and   two   years’

experience    respectively).    However,     given   this    and   other   case

authority cited above, and Ms. Westermeir’s substantial work in this

case on successful claims, we find an hourly rate of $175 would be

reasonable.

      In similar cases in this district, Messrs. Beaumont and Costales

were awarded hourly rates ranging from $200 to $250. See: Calix v.

Ashton Marine LLC, No. CV 14-2430, 2016 WL 4194119, at *6 (E.D. La.

July 14, 2016), report and recommendation adopted, No. CV 14-2430,

2016 WL 4180977 (E.D. La. Aug. 8, 2016); Banegas v. Calmar Corp.,

No. CV 15-593, 2016 WL 6276779, at *2 (E.D. La. Oct. 27, 2016).

Considering the latter two cases as well all other cases infra and

noting again their limited roles and work performed in this action,

we find they should be compensated at a reasonable hourly rate of




                                      13
$250 per hour.               Additional case reviews further support the latter

finding. 9

         The reasonable hourly rates are thusly summarized for each

attorney below:

         Attorney Name:                               Rate

         Emily Westermeier:                           $175 per hour

         William Beaumont:                            $250 per hour

         Roberto Costales:                            $250 per hour

                  c. Johnson Factors

         In analyzing the lodestar, the Court considered the Johnson

factors.         The      consideration             resulted          in     a    reduction          of     the

reasonable hours expended in this litigation. There is no need

for the Court to reconsider the Johnson factors for a second

time. See Migis, 135 F.3d at 1056.




9
  See e.g., Sanchez v. Pizzati Enters., Inc., No. 17-9116, 2018 WL 3954866, at *4 (E.D. La. Aug. 16, 2018) (Brown,
C.J.) (finding $325 to be a reasonable hourly rate for an attorney with 15 years of labor and employment experience); M
C Bank & Trust Co. v. Suard Barge Serv., Inc., No. 16-14311, 2017 WL 6344021, at *2 (E.D. La. Dec. 12, 2017)
(Vance, J.) (finding that $350 was a reasonable hourly rate for an attorney with over 17 years of experience, with
particular expertise in the area of mortgaged vessels); Parkcrest Builders, LLC v. Hous. Auth. of New Orleans, No. 15-
1533, 2017 WL 4682297, at *2 (E.D. La. Oct. 18, 2017) (Roby, M.J.) (finding $225 to be a reasonable hourly rate for a
managing partner with 35 years of construction law experience); Curry v. Lou Rippner, Inc., No. 14-1908, 2016 WL
236053, at *6 (E.D. La. Jan. 20, 2016) (Brown, J.) (finding that $210 was a reasonable hourly rate for a founding
partner with more than 15 years of experience); Norris v. Causey, No. 14-1598, 2016 WL 1046101, at *9 (E.D. La. Mar.
16, 2016) (Barbier, J.) (finding that $250 was a reasonable hourly rate for an attorney with 31 years of experience);
Alfasigma USA, Inc. v. EBM, et al, 2018 WL 3869496, at *4 (E.D. La. Aug. 15, 2018) (Roby, M.J.) (finding that $325
per hour was a reasonable rate for an attorney with 23 years of specialized experience in products liability litigation);
Warder v. Shaw Group, Inc., No. 09-4191, 2016 WL 3447950, at *3 (E.D. La. June 23, 2016) (Knowles, M.J.) ($300.09
for an associate with 20 years of experience); and Drs. Le and Mui, Family Med. v. St. Paul Travelers, No. 06-10015,
2007 WL 4547491, at *2-3 (E.D. La. Dec. 19, 2007) (Roby, J.) (awarding hourly rates of $175.00 to an attorney with
seven (7) years of legal experience and $200.00 for an attorney with eleven (11) years of experience).

                                                           14
     C. Costs

     Plaintiffs’ counsel submitted a bill of costs in the amount of

$2,272.55    for   costs     and   expenses   incurred   throughout   this

litigation. See Rec. Doc. 190. 28 U.S.C. § 1920 provides that a court

may tax the following costs:

     [F]ees of the clerk and marshal; fees of the court reporter
     for all or any part of the stenographic transcript
     necessarily obtained for use in the case; fees and
     disbursements for printing and witnesses; fees for
     exemplification and copies of papers necessarily obtained
     for use in the case; docket fees; compensation of court-
     appointed     experts,     interpreters,    and     special
     interpretation services.

Mota v. Univ. of Texas Houston Health Sci. Ctr., 261 F.3d 512, 529

(5th Cir. 2001). Plaintiffs’ counsel seek the following costs:

            Filing Fees:                      $400.00

            Services Fees:                    $275.86

            Transcript Fees:                  $870.55

            Printing Fees:                    $696.14

            Other Costs:                      $30.00

Upon review of defendants’ Opposition to plaintiffs’ Bill of Costs

and the Clerk of Court’s Reasons for Taxation of Costs, the Court

finds that only $1,996.69 are recoverable. See Rec. Doc. 196 at 3-4

(stating that investigative services are not taxable, the process

server did not charge a fee for service, and costs incurred for

renting a conference room are not taxable).




                                     15
III. CONCLUSION

        Accordingly,

        IT IS ORDERED that the motion for attorneys’ fees is GRANTED IN

PART and DENIED IN PART. Defendants are hereby ordered to pay

$32,512.50 in reasonable fees 10 and $1,996.69 in recoverable costs,

for a total of $34,509.19.

        New Orleans, Louisiana, this 25th day of March, 2019.




                                      ___________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE




10   The calculation of the lodestar follows:

        Attorney Name:          Reasonable Hours   x Rate   = Total
        Emily Westermeier:      170.1 x $175 per   hour =   $29,767.50
        William Beaumont:       9.9   x $250 per   hour =   $2,475.00
        Roberto Costales:       1.08 x $250 per    hour =   $270.00
        Total:                  $32,512.50

                                         16
